Citation Nr: 0525051	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  01-08 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease with Barrett's esophagus and esophageal ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida.  In March 1999, the RO denied service 
connection for Barrett's Esophagus with Esophageal Ulcers 
also claimed as gastroesophageal reflux disease.  The veteran 
appealed and a statement of the case was issued in June 1999.  
In January 2000, the veteran indicated he wanted to reopen 
his claim, and submitted a copy of a February 1999 VA 
examination, which had previously been of record.  In October 
2000 the RO denied the veteran's claim for service connection 
based on new and material evidence; however, the January 2000 
correspondence is considered the equivalent of a timely filed 
substantive appeal since it was filed within one year of the 
initial rating action denying service connection for the 
condition in issue.  

In June 2002 the veteran was afforded a travel Board hearing 
before a Veteran's Law Judge designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).

The Board remanded this appeal to the RO for further 
development in December 2003 and June 2004.  After the RO 
attempted the requested development, the RO continued the 
denial of service connection for gastroesophageal reflux 
disease with Barrett's esophagus and esophageal ulcers, to 
include secondary service connection due to service-connected 
gastritis.

On May 6, 2005, the veteran was sent a letter informing him 
that the Judge who conducted the travel board hearing is no 
longer employed by the Board and that, should he request a 
new hearing, a second hearing would be provided for him.  No 
hearing has been requested and the Board will now proceed.


FINDING OF FACT

The veteran has gastroesophageal reflux disease with 
Barrett's esophagus and esophageal ulcers that began during 
his military service.


CONCLUSION OF LAW

The veteran's gastroesophageal reflux disease with Barrett's 
esophagus and esophageal ulcers was incurred during his 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The appellant asserts that service connection is warranted 
for gastroesophageal reflux disease with Barrett's esophagus 
and esophageal ulcers.  He asserts that he incurred the 
claimed condition as a result of stress during service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

The Board initially notes that the veteran's service medical 
records show that he was diagnosed with gastroenteritis in 
1960 and he complained of frequent indigestion when he was 
examined for separation from service.  His initial claim for 
disability compensation was submitted in March 1973, based in 
part on stomach disability.  He underwent a VA examination in 
October 1973 when his complaints included stomach aches and 
heartburn.  The diagnoses included gastritis and the RO 
granted service connection for gastritis in November 1973.    

As for other relevant post service medical records, they 
include multiple VA progress notes and a VA Digestive 
Conditions Miscellaneous examination report from February 
1999.

The VA Digestive Conditions Miscellaneous examination report 
dated in February 1999 showed that the examiner gave the 
veteran an assessment of gastroesophageal reflux disease 
(GERD).  The examiner noted that the veteran had active 
symptoms since active duty.  The examiner also noted that the 
veteran had Barrett's esophagus, as diagnosed by upper 
endoscopy in April 1998.  He opined that the veteran's 
Barrett's or reflux esophagitis was unrelated to gastritis, 
and that he believed that the veteran's Barrett's esophagus 
with esophageal ulcers was less likely than not related to 
his service-connected gastritis.  Finally, the examiner also 
gave an assessment of gastritis, which had been diagnosed 
while the veteran was on active duty, but noted that current 
upper GI series showed no evidence of gastritis.  He said the 
veteran's abdominal pain may have been related to reflux.

A progress note from August 2001 showed that the veteran had 
a longstanding GERD.

One of the most recent VA progress notes, dated in June 2003, 
shows that the veteran underwent an 
esophagogastroduodenoscopy at that time.  The 
esophagogastroduodenoscopy showed that the lower third of the 
veteran's esophagus exhibited an irregular "Z-line" with 
three tongues of salmon colored tissue, consistent with 
Barrett's esophagitis, which began at 36 cm.  The veteran was 
also noted to have a small hiatal hernia with a patchulous 
hiatus.  There was also some mild, almost petechial 
hemorrhages of the mucosa.  Biopsies were negative.  The 
examiner gave the veteran an assessment of Barrett's 
esophagitis status post biopsy.

A number of other progress notes leading up to the June 2003 
progress note regularly show diagnoses and assessments of 
gastroesophageal reflux with Barrett esophagitis.

The Board finds that service connection for gastroesophageal 
reflux disease with Barrett's esophagus and esophageal ulcers 
is warranted.  The veteran's service medical records show 
that he was diagnosed with gastroenteritis in service.  
Testimony by the veteran before the Board in June 2002 shows 
that the veteran did have heartburn during service.  The 
veteran's testimony also shows that his heartburn began at 
the same time as his other gastrointestinal troubles.  The 
Board has found that a layperson, such as the veteran, is 
competent to testify as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  Whether one has 
heartburn can be observed by a layperson.  Moreover, his 
testimony is consistent with complaints reported on 
separation examination and again on VA examination in 1973.  

Moreover, the VA examiner from the February 1999 VA Digestive 
Conditions Miscellaneous examination indicated that the 
current disability was not related to the service connected 
gastritis; however, he specifically noted that the GERD 
symptoms had been present since service.  

As the VA Examiner relates these symptoms to the veteran's 
service, the Board finds that there is at least a relative 
balance of positive and negative evidence regarding the onset 
of the veteran's GERD, and the benefit of the doubt must 
therefore be resolved in favor of the claimant.  See 
38 U.S.C.A. § 5107(b) (West 2002); see also 38 U.S.C. § 1131; 
38 C.F.R. § 3.303.  Even though the service medical records 
diagnose gastroenteritis, it is reasonable to conclude that 
GERD may have been present, since the symptomatology is 
similar.  He now has been diagnosed with GERD as shown in the 
most recent VA examination.  As such, the Board finds that 
service connection for a gastroesophageal reflux disease with 
Barrett's esophagus and esophageal ulcers is warranted on a 
direct basis.  Because service connection has been awarded on 
a direct basis, the Board need not consider the question of 
secondary service connection for gastroesophageal reflux 
disease with Barrett's esophagus and esophageal ulcers.

II.  VCAA

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

In this case, in a letter, dated in July 2001, the veteran 
was notified of the VCAA, and of his duties to obtain 
evidence.  Furthermore, as the Board has granted the 
veteran's claim for a service connection, a detailed 
discussion of the VCAA is unnecessary.  Any potential failure 
of VA in fulfilling its duties to notify and assist the 
veteran is essentially harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for gastroesophageal reflux disease with 
Barrett's esophagus and esophageal ulcers is granted.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


